NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Enhanced Income Fund Nationwide Government Bond Fund Nationwide Money Market Fund Nationwide Short Duration Bond Fund Supplement dated July 1, 2010 to the Prospectus dated March 1, 2010 (as revised May 6, 2010) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective August 1, 2010, the following changes shall apply only to the Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund: 1. The amount required to purchase Class A shares of the Nationwide Enhanced Income Fund and the Nationwide Short Duration Bond Fund without the imposition of a front-end sales charge, based on the size of your investment, rights of accumulation or a letter of intent discount (“Volume Discount”), is reduced from $1 million to $250,000. 2. The Distributor shall no longer pay a “finder’s fee” to brokers or other financial intermediaries whose customers are eligible, on account of a Volume Discount, to purchase Class A shares of the Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund subject to a reduced or waived front-end sales charge. 3. No contingent deferred sales charge (CDSC) shall apply to Class A shares of the Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund that are purchased on or after August 1, 2010. 4. The second chart on page 31 of the Prospectus that applies to “Front-End Sales Charges for Class A Shares for Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund” is deleted and replaced with the following: Amount of Purchase Sales Charge as a Percentage of Dealer Commission as a Percentage of Offering Price Offering Price Net Amount Invested (approximately) Less than $100,000 2.25% 2.30% 2.00% $100,000 to $249,999 1.75% 1.78% 1.50% $250,000 or more None None None PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide International Index Fund Nationwide S&P 500 Index Fund Nationwide Bond Index Fund Nationwide International Value Fund Nationwide Short Duration Bond Fund Nationwide Enhanced Income Fund Nationwide Large Cap Value Fund Nationwide Small Cap Index Fund Nationwide Fund Nationwide Mid Cap Market Index Fund Nationwide U.S. Small Cap Value Fund Nationwide Government Bond Fund Nationwide Money Market Fund Nationwide Value Fund Nationwide Growth Fund Supplement dated July 1, 2010 to the Statement of Additional Information dated March 1, 2010 (as revised May 6, Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (SAI). Effective August 1, 2010, the following changes shall apply only to the Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund: 1. The amount required to purchase Class A shares of the Nationwide Enhanced Income Fund and the Nationwide Short Duration Bond Fund without the imposition of a front-end sales charge, based on the size of your investment, rights of accumulation or a letter of intent discount (“Volume Discount”), is reduced from $1 million to $250,000. 2. The Distributor shall no longer pay a “finder’s fee” to brokers or other financial intermediaries whose customers are eligible, on account of a Volume Discount, to purchase Class A shares of the Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund subject to a reduced or waived front-end sales charge. 3. No contingent deferred sales charge (CDSC) shall apply to Class A shares of the Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund that are purchased on or after August 1, 2010. 4. The second chart on page 77 of the Statement of Additional Information that applies to “Class A Shares of the Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund” is deleted and replaced with the following: Amount of purchase Sales charge as % of offering price Sales charge as % of amount invested Dealer Commission Less than $100,000 2.25% 2.30% 2.00% $100,000 to $249,999 1.75% 1.78% 1.50% $250,000 or more None None None 5.The chart on the top of page 81 of the Statement of Additional Information under the heading “Amount of Finder’s Fee/Contingent Deferred Sales Charge” is deleted and replaced with the following: Amount of Finder’s Fee/Contingent Deferred Sales Charge Funds Purchased Amount of Purchase $1 million to $3,999,999 $4 million to $24,999,999 $25 million or more Nationwide International Value Fund, Nationwide U.S. Small Cap Value Fund and Nationwide Value Fund 1.00% 0.50% 0.25% Nationwide Fund, Nationwide Growth Fund and Nationwide Large Cap Value Fund 0.50% 0.50% 0.25% Nationwide Bond Index Fund, Nationwide Enhanced Income Fund, Nationwide International Index Fund, Nationwide Mid Cap Market Index Fund, Nationwide S&P 500 Index Fund, Nationwide Short Duration Bond Fund and Nationwide Small Cap Index Fund None None None Nationwide Bond Fund and Nationwide Government Bond Fund 0.75% 0.50% 0.25% PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
